ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
| Respondent was arrested and charged with driving under the influence of alcohol. Prior to the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline, in which the parties stipulated that respondent has violated Rule 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Rodney A. Brignac, Louisiana Bar Roll number 1730, be suspended from the practice of law for a period of one year and one day.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.